AGREEMENT REGARDING OWNERSHIP INTERESTS IN ISRAEL PETROLEUM COMPANY, LIMITED THISAGREEME T REGARDING OWNERSHIP INTERESTS IN ISRAEL PETROLEUM COMPANY, LIMITED (this "Agreement"), dated as of April 14, 2010, is by and amoung /International Three Crown Petroleum LLC, a Colorado limited liability company ("ITC"), Israel Oil & Gas Corporation (Previously, Bontan Oil & Gas Corporation), an Ontario corporation ("Bontan"), Bontan Corporation Inc., an Ontario corporation ("Bontan Parent"), Allied jVen~uresIncorporated, a Belize corporation ("Allied") and Israel Petroleum Company, Limite1, a Cayman Islands limited company (the "Company"), each, individually, sometimes referredto as a"Party" and collectively referred to as the "Parties." RECITALS A. The Company was formed to, among other things, acquire the Offshore Israel Project (as defined in the Option Agreement) pursuant to that certain Option Agreement for Purchase and Sale (the "Option Agreement"), dated October 15, 2009, between ITC and PetroMed Corporation, a Belize corporation ("PetroMed"). B. In connection with the formation of the Company, the Parties entered into that certain Contribution and Assignment Agreement dated as of November 14, 2009 (the "Contribution Agreement") and that certain Stockholders Agreement of the Company dated as of November 14, 2009 (the "Stockholders Agreement" and together with the Contribution Agree ten the "Original Agreements"). C.
